Citation Nr: 1717732	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD), to include as secondary to service connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to October 1993.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2016, the Board found that evidence received since a December 1999 decision was new and material and therefore reopened the Veteran's claim.  The Board proceeded to remand the claim to the Agency of Original Jurisdiction (AOJ) for further development.  A July 2016 VA Supplemental Statement of the Case continued to deny service connection for an acquired psychiatric disorder to include PTSD, to include as secondary to service connected to disease or injury.

FINDING OF FACT

Resolving all doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as PTSD, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, including PTSD and depression have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As this decision grants service connection for an acquired psychiatric disability, including PTSD, the Veteran could not be prejudiced and discussion of compliance with VA's duty to notify and assist is moot.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128, 138   (1997).

If a stressor claimed by a veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f)(3).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b),  Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Factual Background

The Veteran asserts that his psychiatric disorder is related to military service in the Persian Gulf, to include combat service.

Service treatment records are negative for complaints of, treatment for or a diagnosis of a psychiatric disorder.  However, the Veteran did indicate headaches and trouble sleeping on his exit examination form.  VBMS, 01/31/2014 at 34.  A review of the Veteran's Form DD-214 indicates a combat arms military occupational specialty (MOS), Cannon Fire Direction Control Specialist, which falls under Field Artillery.  VBMS, 01/31/2014 at 1.  He earned two bronze service stars and a Southwest Asia Service Medal for his service in Southwest Asia during the Gulf War.  VBMS, 01/31/2014 (Subject:  Certificate of Release or Discharge From Active Duty (e.g. DD214...)) at 1.

In August 1996, the Veteran made a claimed service connection for mood swings, but failed to attend the appointment for a VA mental examination in September 1997.  VBMS, 08/14/1996 at 1; VBMS 01/28/1997 at 1, VBMS 06/06/1997 at 3.

In March 1998, a VA physician found that all the symptoms referred to by the Veteran were compatible with PTSD secondary to Persian Gulf trauma. VBMS, 06/24/2005 at 101.  In December 1998, a different psychologist diagnosed the Veteran with PTSD and noted that he encouraged the Veteran to file for service connection for PTSD.  VBMS, 06/24/2005 at 64, 66.

Treatment records throughout 1998 and 1999 show that the Veteran continued with PTSD therapy and worked on Gulf War-related memories with his primary care physician, neurologist, psychiatrist, and two psychologists.  Treatment records note the Veteran's nightmares and feelings of guilt related to combat action.  VBMS 06/24/2005 (e.g. at 17, 55, 56, 61, 65).  In 1998, two of his civilian workplace supervisors provided statements noting behavioral changes with the Veteran.  94; VBMS 06/19/1998 at 1; VBMS 06/19/1998 at 1. 

The Veteran entered into a PTSD program and was admitted to the Persian Gulf War Unit in Houston in May 1999.  Here, he underwent a series of medical and psychological evaluations, including neuropsychological testing.  The initial psychiatric examination found that the Veteran was diagnosed with depression NOS and "PTSD provisional."  VBMS, 05/17/1999 at 32.  Subsequent psychiatric notes found the diagnosis of PTSD to be "less likely" and found that he was exaggerating his symptoms.  VBMS, 05/17/1999 at 7.  The final psychiatric assessment found that the Veteran had no PTSD, but instead, pain disorder with mixed psychological and physical factors, learning disability NOS, alcohol abuse in remission, sleep misconception, and personality disorder.  VBMS, 05/17/1999 at. 3   The Veteran had numerous incidents during his stay, that included bouts of  anger, frustration, and mistrust of staff.  VBMS, 05/17/1999 at 24 - 25, 28 - 31. 

In June 1999, the Veteran reported his conflicts and distrust of the Houston VA staff to his local VA psychologist, noting that he had a higher level of trust towards his local VA staff.  VBMS, 06/24/2005 at 55.

The Veteran continued to receive treatment for PTSD in spite of his local VA's knowledge of the Houston Persian Gulf War Unit's previous diagnoses.  His local VA providers, including his neurologist and psychologist continued to note impressions of PTSD in 1999, 2000, and 2001. VBMS 06/24/2005 at 101, See VBMS, 06/24/2005, Notes (e.g. at 9, 23, 39, 49, 79, 83).  

In January 2004, a VA psychologist provided another diagnosis of PTSD.  The psychologist noted that the Veteran did not want to work on or talk about his Gulf War trauma.  VBMS, 06/23/2005 at 27.

In approximately September 2007, the Veteran relocated to another area and sought treatment from a different VA facility.  

In May 2008, the Veteran had a VA Compensation and Pension (CP) examination that found him not credible to warrant a diagnosis for PTSD and further found that there was not enough evidence to show that the PTSD incurred in-service.  The examiner noted that she agreed with the May 1999 Houston VA's Persian Gulf War Unit's assessment that other psychological factors were present.  Different symptoms, vague and unspecific descriptions, and rank discrepancies contributed to this assessment.  VBMS, 05/01/2008 at 4-5, 19-20.  (See also explanations below from his VA psychiatrist and friend regarding vagueness and the Veteran's August 2011 CP examination clarification regarding his demotion and rank inconsistency).

In 2009, the Veteran continued to report of nightmares, insomnia, and combat-related flashbacks.  VBMS, 01/28/2011 at 6, 11, 16, 18.

In June 2010, the Veteran provided lay evidence from, A.V., a soldier who served with him during the Gulf War, asserting they were "as close as brothers" during that time.  His friend's statement noted that they faced aggressions by enemy forces and killed and wounded opposition.  He reported a number of violent combat examples and stated that they participated in and observed things that were "unbearable to human nature."  The friend noted significant psychological changes in the Veteran that began upon their return from the Gulf War (during service) and reported that when he recently reunited with the Veteran, he tackled A.V. to the ground and yelled out "grenade" as a bird flew by.  Finally, he asserted that he and the Veteran had to sign documents related to the secret nature of some of their Gulf War missions upon their return from Iraq, which he believed contributed to the Veteran's reluctance to provide detailed information about his experiences. VBMS, 06/29/2010, 1-4.

In August 2011, the Veteran received another VA examination for PTSD.  The Veteran reported that he reached the rank of E-5, but was demoted to E-4 after receiving an Article 15 (a form of military justice that permits commander-invoked punishment without a court-martial) in response to fighting with another soldier.  VBMS, 08/19/2011 at 4.  The examiner found that the Veteran met the DSM IV stressor criteria for PTSD.  However she also determined that he was missing: re-experiencing the traumatic event; persistent avoidance of the stimulus; persistent hyper arousal; and impairment in social, occupational or other areas of functioning.  VBMS, 08/19/2011 at 19.  This analysis did not address contrary assertions of the Veteran, his wife, and various providers (e.g. addressing the Veteran's reactions to certain noise triggers, nightmares, flashbacks, and isolation) that were mentioned throughout the claim file. 

In December 2012 and throughout 2013, the Veteran continued to receive treatment from a VA psychiatrist.  He continued to provide PTSD treatment for the Veteran, noting that the Veteran's PTSD symptoms remained or worsened during at least six separate sessions and prescribed the Veteran medication for PTSD symptoms.  VBMS, 07/07/2016 at 23, 141, 143, 218, 252, 268, 293, 294, 296.  On at least five different sessions, the VA psychiatrist noted, (in all capital letters), "His PTSD is directly related to his experiences in combat during ODS/ODS." VBMS, 07/07/2016 at 143, 218, 252, 268, 296.  The psychiatrist noted that the Veteran had problems with the compensation and pension interviews because he was reluctant to discuss his experiences with strangers.  He further noted that the Veteran trusted his therapists, but he had a great deal of trust issues with other people.  The psychiatrist stated that the Veteran had to be accompanied by his mother or father to the clinics and was reluctant to let his parents know about his war experiences.  VBMS, 07/07/2016 at 250.  

In January 2013, the Veteran reported that certain smells and explosions during holidays triggered a negative combat-related reaction.  VBMS, 11/18/2013 at 629.  In June 2013, the Veteran's wife accompanied him to a session and reported his violent reactions to nightmares almost every night. VBMS, 07/07/2016 at 294.

In November 2014, the Veteran reported PTSD trauma related to his observations of violence, death, and rape during the Gulf War.  VBMS, 07/07/2016 at 141, 250.  

In June 2015, the Veteran noted PTSD symptoms such as flashbacks, nightmares and traumatic memories associated with bodies, friendly fire, and combat-related scents.  VBMS, 07/07/2016 at 141.

In June 2016, the Veteran had another VA examination.  The examiner found that the Veteran met the DSM-V stressor criteria for PTSD, but that he did not meet the DSM-V symptoms criteria because he was missing:  re-experiencing the traumatic event; avoiding reminders of the trauma; and increased anxiety and emotional arousal.  She further found that the military service trauma did not contribute to any impairment in marital, parenting, social, occupational, or other areas of functioning.  VBMS, 06/16/2016 at 6.  As with the August 2011 CP examination, this analysis did not address contrary assertions of the Veteran, his wife, and various providers (e.g. addressing the Veteran's reactions to certain noise triggers, nightmares, flashbacks, and isolation ) that were mentioned throughout the claim file.

In June 2016, his wife provided a lay statement detailing the Veteran's day-to-day psychological behaviors, such as violent sleeping patterns and awakenings, memory issues to include forgetting the names and birthdates of his children, insomnia, directing his wife to get down with him to crawl on the floor, and negative reactions to triggers such as sounds from the television, motorcycles, or loud cars. 

Analysis

Service connection for PTSD requires:  (1) a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  38 C.F.R. § 3.304 (f) (2016).

As noted above, multiple providers determined that the Veteran did not have a medical diagnosis of PTSD.  VBMS, 05/17/1999 at 7, VBMS, 08/19/2011 at 19, VBMS, 06/16/2016 at 6.  The August 2011 and June 2016 VA examinations found that while an in-service stressor did occur, the Veteran was missing current symptoms to meet the DSM criteria for PTSD.  There was also some question as to whether the Veteran was exaggerating or otherwise presenting an untruthful picture of his disability.  Such concerns are certainly valid.  However, the Veteran's VA psychiatrist works closely with the Veteran and is very familiar with his symptomatology.  This psychiatrist would be in the best position to determine whether the Veteran's symptoms were genuine.  There has been no question from this psychiatrist as to the sincerity of the Veteran's reports.  Overall, then, the treating VA psychiatrist's findings are deemed to be the most probative as to the validity of the PTSD diagnosis.  This psychiatrist also noted the Veteran's difficulty in communicating with providers with whom he has not established a relationship, which could account for their assessments as to his credibility.

For the above reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he has met the requirements of the first element.  Moreover, his service satisfies the requirements of 38 C.F.R. § 3.304(f)(3) regarding service involving hostile military activity.  Accordingly, the in-service element of the claim is also satisfied here.

The remaining question to be addressed is whether the diagnosed PTSD is related to the accepted hostile activity in service.  The Board relies on the Veteran's treating psychiatrist, who provided multiple opinions that the Veteran's PTSD was directly related to his experiences in combat.  VBMS, 07/07/2016 at 143, 218, 252, 268, 296.  

In view of the foregoing, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current PTSD is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.

The Board notes that the Veteran has a depression diagnosis.  Under Mittleider v. West, 11 Vet. App. 181 (1998), a veteran's symptoms are presumed to be associated with a service connected disability rather than a non-service connected disorder unless there is clear evidence to the contrary.  Therefore, all of the Veteran's mental health symptoms, including depression, will be considered part of his service-connected PTSD.


ORDER

Service connection for PTSD is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


